Citation Nr: 1427344	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to March 1995.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for chronic headaches and a chronic skin rash on the thighs was denied therein.  The Veteran appealed each determination.  In a September 2011 rating decision, the RO granted service connection for bilateral thigh tinea cruris.  Service connection for chronic headaches thus is the only issue remaining on appeal.  The Veteran and his wife C.H. testified regarding it before the undersigned at a hearing held at the RO in May 2013.  Review of the Veteran's paper and electronic claims files, to include the hearing transcript, shows that adjudication cannot proceed at this time.  Accordingly, this matter is REMANDED.

REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate this matter without additional development.  The additional development is necessary to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence, whether medical or lay, that may show he is entitled to service connection for chronic headaches.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

In the current appeal, VA treatment records dated into June 2012 have been obtained.  They show that the Veteran receives ongoing treatment to include for his chronic headaches.  The likelihood that there are pertinent VA treatment records dated from June 2012 to present therefore is significant.  As such, a request or requests for these updated records must be made.  Such a request or requests would be necessary even if the records were of questionable pertinence.  VA indeed has constructive notice of all of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

At the hearing, the Veteran mentioned being treated by private Dr. W.B. for his chronic headaches.  A December 2010 letter from this physician is available.  An authorization to release treatment records from this physician to the Veteran's representative was submitted in June 2013.  Yet, no such records were submitted.  None are otherwise available.  Therefore, the Veteran must be asked to either submit them or provide enough information to identify and locate them along with authorization for their release to VA (not his representative).  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request(s) is(are) unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

Service treatment records document that the Veteran reported heat intolerance prior to service, but his entrance examination was negative in this regard.  These records further document that he suffered from one episode of borderline head exhaustion and one of heat exhaustion, that he reported suffering from headaches when it gets hot, and that he experienced some headaches.  The Veteran has reported, to include at the hearing, having headaches continuously since being exposed to extreme heat during service.  He is competent to make this report because he personally experiences his own symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The credibility of competent lay evidence is based on a variety of factors, to include interest, inconsistency, and facial plausibility.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  At first glance, the Veteran may be credible and competent in reporting continuity of symptoms.  That he had persistent headaches is facially plausible.  The available VA treatment records also show that he has had headaches since as early as May 2004, though he did not seek consistent treatment until late 2009 to 2010.  His representative further indicated at the hearing that the headaches could be due to hypertension he had during service in addition to heat stroke during service.  It was noted that both were identified as causes of headaches in the 19th edition of the Merck Manual.

A copy of the pertinent part of this manual has not been submitted.  Of import is that the online edition of this manual does not mention heat exhaustion or heat stroke in relation to headaches or migraines.  It simply notes that weather changes can trigger migraines.  The online edition additionally mentions only acute severe hypertension, defined as systolic blood pressure greater than 220 mm Hg or diastolic blood pressure greater than 120 mm Hg on consecutive readings, as a disorder causing secondary headaches.  As such, more evidence to include a copy of the pertinent part of the 19th edition of the manual is needed.  More evidence to include a medical opinion rendered after a medical examination also is needed to determine whether or not the Veteran's current chronic headaches are related to his service.  He thus must be afforded the opportunity to appear for such an examination complete with such an opinion.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records dated from June 2012 to present.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran either to submit pertinent treatment records from Dr. W.B., and any other private facility or physician, or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Notify the Veteran and his representative in writing that a copy of the pertinent part of the 19th edition of the Merck Manual should be submitted.  This includes, at a minimum, the portion referenced at the hearing by the representative regarding heat stroke and hypertension triggering headaches.  Associate all copies received with the paper or electronic claims file.
4.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination for his chronic headaches.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic headaches are related to his service.

A clear and full rationale (explanation) must be provided for this opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  That the Veteran experienced borderline heat exhaustion and heat exhaustion (heat exposure thus is conceded) and headaches during service specifically shall be addressed along with his argument that these headaches have continued ever since service.  The argument of his representative that he experienced hypertension during service, which like heat stroke, triggers headaches should also be discussed.  The pertinent parts of the 19th edition of the Merck Manual if submitted, as well as the online version of this manual (as noted herein) shall also be addressed.

If the opinion cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

5.  Then, readjudicate the claim on appeal.  If the decision is unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA, but he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to report for a scheduled VA examination may result in denial of his claim. 38 C.F.R. § 3.655 (2013). He has the right to submit additional evidence and argument concerning this matter [Kutscherousky v. West, 12 Vet. App. 369 (1999)], which must be afforded prompt treatment.  Remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

